DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.

Allowable Subject Matter

            Claims 1 – 16 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 10 and 15, the prior art of record, specifically Usui et al (US 2017/0359153) teaches of a timing margin detecting circuit, coupled to a clock and data recovery (CDR) circuit, the timing margin detecting circuit comprising: delay elements (#203, #208, Fig.4), receiving a first data signal (input to #203,  Fig.4) and a first clock signal (reference clock, #216, Fig.4), configured to generate a second data signal (input data, #214, Fig.4 and Paragraph 0045) and a second clock signal (sampling clock, #218, Fig.4) according a control signal (Paragraph 0047), the first data signal and the first clock, wherein the second clock signal has a delay relative to the second data signal (as shown in Figures 5A and 5B); a controller (controller, #230, Fig.4), configured to generate the control signal to control the delay of the second clock signal relative to the second data signal (Paragraph 0047); a sampler (#206, Fig.4), coupled to the delay elements (#203, #208, Fig.4), configured to generate a sampled data signal according to the second data signal and the second clock signal (#220, Fig.4); and a bit error rate determination circuit, coupled to the sampler, configured to determine whether the sampled data signal (Input, Fig.3 or Fig.6) is the same as a predefined test pattern (Reference Signal, Fig.3 or margin α, Fig.6) and generate a determination result accordingly (Error, Fig.3 or #370, Fig.6 and Paragraph 0055), wherein the determination result indicates either the sampled data signal is the same as the predefined test pattern (when the error = 0 bits, the sampled data signal is the same as the predefined test pattern as shown in Fig.3) or the sampled data signal is not the same as the predefined test pattern (when the error is not 0 bits, the sampled data signal is not the same as the predefined test pattern as shown in Fig.3). Usui relates the eye opening as shown in Fig.10A with the BER in Fig.10A and the Q values in Fig.10B. 

           Kamali et al (US 2016/0006589) teaches of a timing margin detecting circuit, coupled to a clock and data recovery circuit (CDR, #109, Fig.1), the timing margin detecting circuit determines a timing margin (eye openings, Paragraph 0031) according to a determination result (BER values, Paragraphs 0008, 0031 and 0034, Figures 1 – 2 and Table 1). Kamali further teaches of determining a timing margin (eye openings, Paragraph 0032 and Fig.2) corresponding to a configuration of the CDR circuit (Paragraphs 0030 and 0045) that makes the CDR circuit operate in a corresponding bandwidth (frequency band, Paragraph 0027); wherein the controller determines the timing margin according to a plurality of determination results that the bit error rate determination circuit generates (BER values, Paragraphs 0032 – 0035 and Fig.2) corresponding to a plurality of phases (Paragraphs 0029 – 0032), and a controller (#102, #101, Fig.1) 25adjusts the configuration of the CDR circuit (as shown in Fig,1 and Paragraphs 0020 and 0045) to determine an another timing margin (Paragraphs 0043 – 0045).

            Schnizler et al (US 2014/0258795) teaches of wherein a determination result is a first logic value, indicating that there is an error a second logic value opposite to the first logic value, indicating that there is no error (logic “1” for an error and logic “0” for no error, Paragraph 0042 and error vector, Paragraph 0040, Fig.5).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “wherein the controller obtains a first determination result corresponding to a first delay and the first determination result indicates that the sampled data signal is not the same as the predefined test pattern; the controller obtains a second determination result corresponding to a second delay and the second determination result indicates that the sampled data signal is not the same as the predefined test pattern; the controller obtains a third determination result corresponding to a third delay and the third determination result indicates that the sampled data signal is the same as the predefined test pattern, the third delay is larger than the first delay and smaller than the second delay; and the controller determines the timing margin according to the first delay corresponding to the first determination result and the second delay corresponding to the second determination result.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633